Citation Nr: 1429328	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-06 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for arteriosclerotic peripheral vascular disease of the right lower extremity.

2. Entitlement to service connection for arteriosclerotic peripheral vascular disease of the left lower extremity.

3. Entitlement to service connection for a right foot disability.

4. Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel
INTRODUCTION

The Veteran had active duty service from April 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This matter was before the Board in December 2013, when it was remanded for additional evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's December 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

(The issues of entitlement to service connection for a left foot disability and a right foot disability are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1. The Veteran does not have peripheral vascular disease of the right lower extremity that is attributable to his period of active military service and it was not manifested within the first post-service year.

2. The Veteran does not have peripheral vascular disease of the left lower extremity that is attributable to his period of active military service and it was not manifested within the first post-service year.


CONCLUSIONS OF LAW

1. The Veteran does not have peripheral vascular disease of the right lower extremity that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2. The Veteran does not have peripheral vascular disease of the left lower extremity that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. The VCAA also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for service connection was received in March 2009.  Through the April 2009 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim, including how VA determines disability ratings and effective dates.  Thereafter, the Veteran was afforded the opportunity to respond.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with the claims file and VA treatment records have been associated with the claims file as well.  The Veteran claims that he received treatment for the disabilities at issue from St. Mary's Hospital.  However, that hospital responded to VA's request for records by explaining that it charges for the transmission of medical records.  See April 2009 Report of Contact.  The Veteran was notified of this fact in the March 2009 letter from the RO and offered the opportunity to provide those records himself.  To date, the Veteran has not provided those records.

Further, pursuant to the Board's December 2013 remand, the RO sought treatment records from the VA Medical Center in Milwaukee from 1963 until 1998.  A request for records turned up nothing for that period.  See April 2014 Request of RO.  Further, extensive efforts prior to the Board's December 2013 remand were undertaken.  See September 2009 VA Memorandum.  In response to the RO's efforts, the Veteran explained that he did not have those records in his possession and to "[p]lease proceed with my claim for compensation." October 2009 Statement of Veteran.   Thus, while the Board requested that the Veteran be provided notice pursuant to 38 C.F.R. § 3.159 if those VA treatment records were not found, the Board finds that remanding again for that notice would be futile as the Veteran has already explained that he does not have such records in his possession and, as such, notice would not alter the outcome in this matter. 

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In May 2009, the Veteran was afforded a VA examination to assess the nature and etiology of his bilateral peripheral vascular disease.  The examiner offered an opinion as to the etiology of the Veteran's bilateral peripheral vascular disease.  As the examiner offered no rationale for that opinion, he provided his rationale in an April 2014 addendum, as required by the Board's December 2013 remand instructions.  There is no indication or argument that the opinion or rationale is inadequate or somehow faulty.  

The Board finds that the December 2013 remand instructions have been substantially complied with.  See Stegall, 11 Vet. App. 268 (Board remand orders require substantial, not strict, compliance).  First, an addendum opinion was obtained as to the etiology of the Veteran bilateral peripheral vascular disease.  Second, while the Veteran was not provided notice under 38 C.F.R. § 3.159, the RO undertook efforts to find those records from the Milwaukee VAMC from 1963 to 1998.  The Veteran has already made clear that he does not possess such records.  As such, delaying adjudication to notify the Veteran would serve no purpose as the record would remain unchanged following another remand.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues addressed herein is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Analysis

Service connection is warranted for disability "...resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish compensation for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that his peripheral vascular disease of the bilateral lower extremities is the result of his period of active service.  The Veteran points to no specific incident of service other than his use of tobacco products during service.  See March 2009 Claim.

The Veteran has been diagnosed with peripheral vascular disease of the bilateral lower extremities.  See March 2004 Treatment Record of Dr. H.W.S. The Veteran has stated that this disability began in 1990.  See March 2009 Claim.

There is no evidence that peripheral vascular disease began in service.  A March 1973 service treatment record shows that the Veteran complained of soreness in his calves and tightness in his legs.  The record reveals a diagnosis of muscle spasm.  Upon separation, lower extremities and vascular system was noted as normal upon clinical examination.  See May 1973 Report of Medical Examination.  There is no evidence of any diagnosis of peripheral vascular disease in service or shortly thereafter.

Indeed, service connection is also not warranted based on the theory of "continuity of symptomatology."  In this respect, the Veteran himself asserted that he did not develop peripheral vascular disability until 1990-some 25 years following his separation from service.  Moreover, the Veteran has also explained that he only began experiencing pain and numbness in his legs around 2004.  See July 2009 Social Security Administration Record.  There is simply no evidence that the Veteran has experienced symptoms related to peripheral vascular disorder continuously since service.  Indeed, the evidence of record shows that the Veteran did not begin experiencing such symptoms for decades following his separation from service.  Thus, service connection based on the theory of continuity of symptomatology is not warranted.

Additionally, there is simply no competent evidence of record showing that the Veteran's peripheral vascular disease is etiologically related to his period of active service.  Indeed, the competent evidence of record is against the Veteran's claim.  

The Veteran was afforded a VA examination in May 2009.  There, the examiner stated that the Veteran does suffer from peripheral vascular disease of the lower extremities, but that disability is unrelated to service.  The examiner explained the relevant medical history relating to the Veteran's disability.  In a March 2014 addendum opinion, after reviewing the Veteran's claims file, the examiner provided a clearer opinion and supporting rationale.  There, the examiner concluded that it was less likely than not that the Veteran's peripheral vascular disability was caused by service.  The examiner explained that the Veteran's service induction and separation examinations showed normal vascular examinations.  Further, the examiner noted that an August 1973 VA examination showed no history or any clinical findings of peripheral vascular disease of the lower extremities.  The Board considers that opinion highly probative as the physician offered an explanation for the conclusion.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

To the extent that the Veteran himself asserts that his peripheral vascular disease is etiologically related to his period of active service, he is not competent to opine on such a complex medical question.  See Jandreau, 492 F.3d at 1377.  As such, there is no competent evidence counter to the probative VA examiner's opinion and addendum, which is against the Veteran's claim.

Although there has been some suggestion that the disease may be due to tobacco use that began during military service, because the claim on appeal was filed after June 9, 1998, and because the disease was not manifested during service or within an applicable presumptive period, an award of service connection may not be made on this basis.  38 U.S.C.A. § 1103.

In summary, the evidence is against the Veteran's claim.  There is no evidence that his disability began in service.  Moreover, the evidence of record shows that the Veteran only began experiencing the symptoms related to peripheral vascular disease several decades following service.  Finally, the only competent evidence relating to any purported etiology between the Veteran's disability and his period of service, the VA examiner's opinion, is against the claim for service connection. 

Under the circumstances, the Board finds that the preponderance of the evidence is against these claims.  38 U.S.C.A. § 5107(b) (West 2002), see also Ortiz, 274 F.3d 1361.


ORDER

Entitlement to service connection for arteriosclerotic peripheral vascular disease of the right lower extremity is denied.

Entitlement to service connection for arteriosclerotic peripheral vascular disease of the left lower extremity is denied.


REMAND

With regards to the issue of service connection for a bilateral foot disability, a new VA examination is required to assess the etiology of any such disabilities.

The Veteran submitted a letter from a VA podiatrist, Dr. T.S., dated in July 2012 (Virtual VA).  In that letter, Dr. T.S. recounts an in-service experience that the Veteran asserted occurred.  Specifically, the Veteran alleged that a firearm was thrown at the Veteran's right foot, which caused a callus.  The Veteran's service treatment records show calluses in service.  Moreover, Dr. T.S. noted that the Veteran exhibits tyloma formation on his right foot.  Dr. T.S. also explained that "...there is a possibility that any soft tissue and bone changes if they occurred could have affected his metatarsal parabola causing metatarsal declination, callus formation, and a resultant altered gait to accommodate any pain at the plantar forefront area."

While the Veteran was provided a VA examination in May 2009, prior to the submission of Dr. T.S.'s letter, the examiner did not consider the possibility that some injury as a result of a thrown firearm has caused a right foot injury.  The Board also notes that a VA treatment note dated May 1998 states "[history] rifle butt impaction dorsum right foot 1972. Painful callus right foot plantar." Given that no opinion as to the effects of the thrown firearm has been provided, a new VA examination addressing such is required.

Further, as the Veteran has asserted that his left foot disability is secondary to his right foot disability, adjudication of his claim concerning a left foot disability at this time would be premature as the right foot claim is still pending.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any foot disabilities from which the Veteran suffers.  The entire claims file (i.e., the claims file and any medical records contained in Virtual VA and VBMS), including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA and VBMS, any relevant treatment records contained in Virtual VA and VBMS must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner should answer the following questions:

a. Was the pes planus shown at entry to service at least as likely as not (i.e., probability of 50 percent or greater) aggravated (i.e., permanently increased in severity) during service?

b. If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease?

c. For any foot disabilities found to exist other than pes planus, is it at least as likely as not (i.e., probability of 50 percent or greater) that any such disability was incurred in service, or is otherwise related to service?  (Consideration should be given to the in-service injury described by the Veteran.)

d. For any left foot disability found to exist, is it at least as likely as not (i.e., probability of 50 percent or greater) that any such left foot disability was caused by or aggravated by any right foot disability?

A complete rationale for all opinions must be provided.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268   (1998).

3. Thereafter, the AOJ should readjudicate the claims remaining on appeal.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


